DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.
3.	Claims 1, 4-6, 25 are pending. Claims 1, 4-6, 25 are under examination on the merits. Claim 1 is amended. Claims 20-24 are cancelled. Claim 25 is newly added. Claims 2-3, 7-19 are previously cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.	

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
Authorization for this examiner’s amendment is given in a telephone interview with Julie L. Reed on 05/16/2022 to amend claims 1, and 25. All the claims renumbered accordingly. 

The application has been amended as follows:
5.1	 Claim 1 (Page 1/2, marked as Page 2, claims dated 05/10/2022) has been replaced by –
1.	A device, comprising: 
a substrate transparent to ultraviolet (UV) light; and 
at least one metalens comprising a layer of an array of nanorods formed of a material having a permittivity of UV light of at least 10 on the substrate, the at least one metalens having a thickness smaller than a working wavelength, the working wavelength being between 290 nm and 410 nm. –

5.2	 Claim 25 (Page 2/2, marked as Page 3, claims dated 05/10/2022) has been replaced by –
25.	The device of claim 1, wherein the at least one metalens comprises a layer of silicon having a thickness of less than 35 nm.–

Allowable Subject Matter
6.	Claims 1, 4-6, 25 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner is Zhou et al. (Efficient Silicon Metasurfaces for Visible Light, ACS Photonics 2017, 4, 544−551, hereinafter “Zhou”) or Lin et al. (US Pub. No. 2017/0322418 A1, hereinafter “Lin”).
Zhou teaches a device comprising: a substrate transparent to ultraviolet (UV) light, wherein the substrate comprises quartz, and at least one metalens formed of a material on the substrate. 
 Lin teaches an optical system comprising: an optically transmissive substrate comprising a metasurface, the metasurface comprising, as seen in a top-down view: a grating comprising a plurality of unit cells, each unit cell comprising: a laterally-elongated first nanobeam having a first width; and a laterally-elongated second nanobeam spaced apart from the first nanobeam by a gap, the second nanobeam having a second width larger than the first width, wherein heights of the first and the second nanobeams are: 10 nm to 450 nm, where a refractive index of the substrate is more than 3.3; and 10 nm to 1 µm where the refractive index is 3.3 or less, wherein the optically transmissive substrate comprises a glass, wherein the first and second nanobeam comprises silicon or silicon nitride, wherein the optically transmissive substrate and the metasurface form a polarizing beam splitter ). 
 Neither Zhou nor Lin does not expressly teach at least one metalens comprising a layer of an array of nanorods formed of a material having a permittivity of UV light of at least 10 on the substrate, the at least one metalens having a thickness smaller than a working wavelength, the working wavelength being between 290 nm and 410 nm. Therefore the instant claims are distinguished over the prior art.   


Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed device, comprising: a substrate transparent to ultraviolet (UV) light; and at least one metalens comprising a layer of an array of nanorods formed of a material having a permittivity of UV light of at least 10 on the substrate, the at least one metalens having a thickness smaller than a working wavelength, the working wavelength being between 290 nm and 410 nm. 

The embodiment provides a device comprising a substrate transparent to ultraviolet (UV) light, and at least one metalens formed of a material having large permittivity of UV light on the substrate. A device has a UV reflector, a UV transparent film on the reflector, and at least one metalens formed of a material having large permittivity of UV light on the film. In this manner, one can provide an all-Si metasurface usable as a UV lens, with a thickness much less than conventional lenses. The lenses have high diffraction efficiency and conversion efficiency and are easy to manufacture relative to conventional lenses. In addition, other materials with large permittivity of UV light may also be used. Both transmission or reflection modes can be designed and fabricated for specific applications. Accordingly, the presently claimed invention as defined by claims 1, 4-6, 25  is patentable with respect to prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Examiner Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
05/16/2022